FILED
                           NOT FOR PUBLICATION                              JUN 25 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10303

              Plaintiff - Appellee,              D.C. No. 3:04-cr-00554-SMM-1

  v.
                                                 MEMORANDUM *
JEFFERSON RAY MORGAN, JR.,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Arizona
              Stephen M. McNamee, Senior District Judge, Presiding

                        Argued and Submitted June 12, 2013
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
Before: O’SCANNLAIN and HURWITZ, Circuit Judges, and SINGLETON,
District Judge.**

      This Court accepts the government’s concession that, in the interests of

justice, Morgan’s sentence should be vacated, see United States v. Jones, 696 F.3d

932, 937-38 (9th Cir. 2012) (discussing resolving a possible conflict between a

sentence orally pronounced and the sentence contained in a subsequent written

judgment), and that this case should be remanded for resentencing on an open

record, see United States v. Matthews, 278 F.3d 880, 885 (9th Cir. 2002) (en banc).

At oral argument Morgan did not object to this suggested resolution of his appeal.

      Vacated and Remanded.

      IT IS SO ORDERED.




      **     The Honorable James K. Singleton, Senior United States District
Judge for the District of Alaska, sitting by designation.

                                         2